Citation Nr: 0901253	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-02 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than January 3, 
2003, for a grant of a total disability rating for 
compensation purposes, based on individual unemployability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty for training from February 
1965 to July 1965 and on active duty, including service in 
Vietnam, from August 1968 to August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, granting entitlement of the 
veteran to a TDIU, effective from January 3, 2003.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
post-traumatic stress disorder, otitis media, perforated 
eardrum, hearing loss, tinnitus, and residuals of a fracture 
of the left fifth finger, for which a combined disability 
evaluation of 80 percent was in effect as of January 3, 2003; 
a combined rating of 30 percent was in effect from March 20, 
2002, and a combined rating of not more than 10 percent was 
in effect from August 2, 1984.  

2.  The veteran retired from civilian service with the 
Federal government on January 2002.

3.  The veteran's service-connected disabilities, alone, did 
not preclude him from engaging and retaining substantially 
gainful employment, consistent with his education and work 
history, prior to January 3, 2003.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than January 3, 2003, for a TDIU have not been met.  38 
U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.340, 3.341, 3.400, 4.16 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Board notes that there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice of the information and evidence 
needed by the veteran-appellant to substantiate and complete 
his claim for an earlier effective date for a TDIU, notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain for the 
appellant was provided to him through the statement of the 
case furnished to him in November 2005, as well as the RO's 
letter of March 2006 specifically relating to the 
establishment of effective dates and possible actions of the 
veteran to ensure that his claim for an earlier effective 
date was sufficiently documented.  By the March 2006 
correspondence, the veteran was advised of the Court's 
holding in Dingess-Hartman, and while no longer required, the 
appellant was also notified that he should submit all 
pertinent evidence in his possession.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice as to the claim for an 
earlier effective date for TDIU entitlement was provided to 
the appellant at the time of or subsequent to entry of the 
RO's initial decision in August 2004, as opposed to prior to 
the initial RO action.  That sequence is therefore violative 
of the holding in Pelegrini.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'"  Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889.  
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

The Board takes notice of the fact that the record in this 
instance demonstrates that full VCAA notice was effectuated 
prior to the issuance of the supplemental statement of the 
case by the RO in June 2006.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of a supplemental 
statement of the case to cure timing of a notification 
defect).  Moreover, there is no factual predicate for the 
assignment of an earlier effective date for TDIU entitlement 
as the schedular requirements therefor were not met prior to 
January 3, 2003, and there is otherwise no showing of TDIU 
entitlement on an extraschedular basis prior to the 
established effective date of January 3, 2003.  Sanders, 
supra (recognizing that "a demonstration that the outcome 
would not have been different in the absence of the error 
would demonstrate that there was no prejudice").  On that 
basis, and in the absence of any allegation of prejudice by 
or on behalf of the appellant, the Board cannot conclude that 
any defect in the timing or substance of the notice provided 
affected the essential fairness of the adjudication, and, 
thus, the presumption of prejudice is rebutted.  Id.

With respect to the duty to assist, all pertinent examination 
and treatment records have been obtained and made a part of 
the claims folder to the extent that such records have been 
adequately identified or are otherwise available.  The 
veteran's service medical records are on file, as are various 
examination and treatment records, and a variety of 
administrative data, compiled by VA and non-VA sources during 
post-service years.  No argument is noted to have been 
advanced by or on behalf of the appellant that the record is 
incomplete or that further actions are necessary prior to the 
Board's review.  The issue here is entitlement to an 
effective date prior to January 2003 for the grant of a TDIU.  
Under these circumstances, there is no duty to obtain any VA 
medical examination or opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003).  

In view of the forgoing, the Board finds that VA has 
satisfied its duties to notify and assist under the VCAA.  

Governing Legal Authority

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor." 38 
U.S.C.A. § 5110(a).  The implementing regulation provides 
that the effective date of an evaluation and an award of 
compensation based on an original claim or a claim reopened 
after final disallowance "will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400.

Nevertheless, the effective date of an award of increased 
compensation, including a TDIU, can be the earliest date as 
of which it was ascertainable that an increase in disability 
has occurred, if the application is received within one year 
from such date. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2); Hazan v. Gober, 10 Vet. App. 511 (1997).  This 
determination is to be made on the basis of all the evidence 
of record.  Id.; Swanson v. West, 12 Vet. App. 442 (1999).  
However, when it is determined that the factually 
ascertainable increase occurred more than one year prior to 
the receipt of the claim for an increase, the effective date 
is governed by the general rule that the effective date is 
the later of the date of increase or the date of claim.  
Harper v. Brown, 10 Vet. App 125 (1997); 38 C.F.R. 
§ 3.400(o)(2).  Accordingly, the award of an increased 
rating, including a TDIU, should normally be effective either 
on the date of receipt of the claim or on some date in the 
preceding year if it was ascertainable that the disorder had 
increased in severity during that time.  Id.; see also 
VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

Under the applicable criteria, a TDIU may be assigned where 
the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.34l, 4.16(a).  

Analysis

By rating action in August 2004, the RO increased the 
schedular evaluation for the veteran's service-connected 
post-traumatic stress disorder from 30 percent to 70 percent, 
effective from January 3, 2003.  By the same rating decision, 
the veteran's entitlement to a TDIU and his basic eligibility 
for Dependents' Educational Assistance under 38 U.S.C.A. 
Chapter 35 were also made effective from January 3, 2003.  
Service connection was then in effect for otitis media, 
perforated eardrum, and hearing loss, evaluated as 20 percent 
disabling; tinnitus, evaluated as 10 percent disabling; and 
residuals of a fracture of the left fifth finger, evaluated 
as 0 percent disabling.  As of January 3, 2003, a combined 
disability rating was in effect.  Prior to that, a 30 percent 
combined rating had been in effect from March 2002, and prior 
thereto, a 10 percent combined rating was in effect from 
August 1984.  

In connection with the veteran's appeal, he alleges that 
full-time employment was precluded by service-connected 
disabilities as of February 3, 2002.  He cites data from the 
Office of Personnel Management indicating that he had retired 
from civilian service in the Federal government, with the 
beginning date of benefits being January 4, 2002.  The 
veteran repudiates a statement attributed to him in the April 
2003 report of a VA psychiatric examination to the effect 
that he had last worked approximately one and one-half years 
prior to that evaluation.  He also submits data from the 
Social Security Administration (SSA) indicating that his 
prior claim for disability benefits from that agency had been 
denied in February 2001, and that his subsequent application 
was approved, with the established date of entitlement being 
January 4, 2002.  

Prior to the RO's increase in the evaluation for the 
veteran's PTSD, effective from January 3, 2003, only a 
combined rating of 30 percent for all service-connected 
disabilities remained in effect from March 20, 2002, to 
January 2, 2003, and not more than a 10 percent rating was in 
place prior to March 20, 2002.  As such, the veteran did not 
meet the minimum schedular criteria for a TDIU prior to 
January 3, 2003.  See 38 C.F.R. § 4.16(a).  

It is the established policy of VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b).  Rating boards are to refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
However, the Board may address the matter of referral of this 
matter to appropriate VA officials.  

In this instance, no such referral is deemed to be warranted.  
The record, as currently constituted, indicates that the 
veteran retired from service in the Federal government in or 
about January 2002, as an annuitant of the Civil Service 
Retirement System.  While he was no longer employed by the 
Federal government as of that date, there is no indication 
from his former employer that his retirement was disability-
related or that service-connected disabilities were wholly, 
if at all, responsible for such retirement.  The information 
provided by the SSA is pertinent, though not dispositive of 
the issue of TDIU entitlement, given that the regulations 
governing SSA disability matters and TDIU entitlement under 
VA regulations are different in various, significant ways.  
Moreover, in his submitted application for SSA disability 
benefits, the veteran reported the existence of service-
connected psychiatric and hearing disorders, but also 
nonservice-connected entities involving a colon disorder and 
headaches.  To that extent, the SSA was asked to consider the 
veteran's claim for disability benefits on the basis of both 
service-connected and nonservice-connected disabilities and 
that fact is sufficient to reduce, if not eliminate, the 
probative value of the SSA's determination, given that only 
service-connected disabilities may be considered in 
determining TDIU entitlement.  

Other pertinent evidence on file consists of various 
statements from the veteran, his spouse, the report of a VA 
psychiatric examination in April 2003, and a July 2003 
statement from the Vet Center in Corpus Christi, Texas.  The 
veteran has indicated in one or more statements that he was 
suffering from various disabling symptoms of post-traumatic 
stress disorder prior to January 2003 and reported to a Vets 
Center where he had sought assistance from April 2002 the 
presence of increasing difficulties in interacting with 
supervisors and co-workers.  The veteran's spouse in her 
statement, received by VA in April 2004, indicated that the 
veteran was observed to have been experiencing symptoms of 
post-traumatic stress disorder since about 1974 and that the 
effects thereof were felt not only by the veteran but also by 
his family.  A VA psychiatric examination in April 2003 
yielded findings leading to entry of diagnoses of post-
traumatic stress disorder, probable alcohol abuse and 
possible dependence, and symptoms of depression; the highest 
score on the Global Assessment of Functioning Scale was 
judged to be 60.  In a July 2003 statement from a Vet Center 
therapist, it was reported that the veteran had been in 
receipt of counseling since April 2002 for severely disabling 
post-traumatic stress disorder, with aggressive behavior and 
acting out with anger directed at others.  His score on the 
Global Assessment of Functioning Scale was noted to be in the 
range of 48 to 50, indicating major impairment to his daily 
quality of life.  

On balance, the evidence contraindicating TDIU entitlement 
prior to January 3, 2003, outweighs that evidence, including 
the credible, lay evidence presented, supporting entitlement, 
such that it necessarily follows that the veteran was not 
unemployable, due solely to service-connected disabilities, 
prior to January 3, 2003.  As neither the schedular criteria, 
nor the extraschedular criteria, for entitlement to a TDIU 
were met prior to the previously established effective date 
of entitlement, January 3, 2003, the appeal must be denied in 
its entirety.  


ORDER

An effective date earlier than January 3, 2003, for 
entitlement to a TDIU is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


